Title: From James Madison to Wade Hampton, 8 November 1802
From: Madison, James
To: Hampton, Wade


Dear sir.
Washington. Novr. 8th. 1802.
The enclosed letter for you has been left in the office of the Secretary of State, & I address it to Columbia, where I presume it will find you.
I recd. during my absence in Virginia the letter in which you joined Mr. F. Maur[y] of N. York, on the subject of the french negroes on board the frigates from Gaudeloupe [sic]. The information was communicated to the President, and produced thro’ the Treasury Department orders to the Custom-house officers, to cooperate with the vigilance of the State authorities, in preventing the threatened evil. With great esteem I am Dr. sir Yr. obdt. Sert.
James Madison.
  

   
   Tr (ScCoAH). Certification at foot of letter reads: “Executive Department: 2d. Decr. 1802. I Certify the above to be a true copy from the original in the possession of his Excellency the Governor. Danl. Huger. Private Secretary.” Enclosure not identified.



   
   Wade Hampton and Fontaine Maury to JM, 21 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:503).


